Harleysville Worcester Ins. Co. v County of Erie (2017 NY Slip Op 04609)





Harleysville Worcester Ins. Co. v County of Erie


2017 NY Slip Op 04609


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., NEMOYER, CURRAN, AND TROUTMAN, JJ.


577 CA 16-02019

[*1]HARLEYSVILLE WORCESTER INSURANCE COMPANY, AS ASSIGNEE/SUBROGEE OF FISHER DEVELOPMENT & GENERAL CONTRACTING, INC., PLAINTIFF-APPELLANT,
vCOUNTY OF ERIE, DEFENDANT-RESPONDENT. 


REEVE BROWN PLLC, ROCHESTER (MARC S. BROWN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (MICHELLE M. PARKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered January 8, 2016. The order, among other things, granted defendant's motion for summary judgment and dismissed plaintiff's complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 6, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court